Exhibit 10.1

Non-Employee Director Compensation Summary

CuraGen Corporation’s (the “Company”) non-employee directors are currently:
(i) Vincent T. DeVita Jr., M.D.; (ii) John H. Forsgren; (iii) James J. Noble,
M.A., F.C.A.; (iv) Robert E. Patricelli; and (v) Patrick J. Zenner. The
compensation structure for the Company’s non-employee directors is as follows:

Grant of Options Upon Appointment

Each non-employee director will automatically receive an option to purchase
30,000 shares of the Company’s common stock upon appointment to the Company’s
Board of Directors (the “Board”). These options will vest  1/3 upon grant,  1/3
upon the first anniversary of the date of grant, and  1/3 upon the second
anniversary of the date of grant (vesting will be accelerated upon a 50% or
greater change in control of the Company.)

Grant of Additional Stock Options

Each non-employee director who continues to serve on the Board will
automatically receive an option to purchase 15,000 shares of the Company’s
common stock, granted in conjunction with each year’s Annual Meeting, such
option vesting immediately.

The Executive Chairman of the Board will receive an option to purchase 7,500
shares of the Company’s common stock, granted in conjunction with each year’s
Annual Meeting (or granted on the date of appointment to the position and
prorated for the first fiscal year of appointment, the fiscal year ending with
the date of the next regularly scheduled Annual Meeting), such option vesting
immediately.

The Audit Committee Chair will receive an option to purchase 5,000 shares of the
Company’s common stock, granted in conjunction with each year’s Annual Meeting
(or granted on the date of appointment to the position and prorated for the
first fiscal year of appointment, the fiscal year ending with the date of the
next regularly scheduled Annual Meeting), such option vesting immediately.

The Compensation Committee Chair and the Nominating & Governance Committee Chair
will receive an option to purchase 2,500 shares of the Company’s common stock,
granted in conjunction with each year’s Annual Meeting (or granted on the date
of appointment to the position and prorated for the first fiscal year of
appointment, the fiscal year ending with the date of the next regularly
scheduled Annual Meeting), such option vesting immediately.

Payment of Fees: Reimbursement of Travel and Other Expenses

In addition to the above mentioned stock option grants, each non-employee
director will receive an annual retainer of $20,000 for his service on the Board
during 2009. This retainer will be prorated for any non-employee director who
serves for only part of the year. Additional amounts will be paid to the
non-employee directors during 2009 as follows:

 

Position

   Additional
Fees

Executive Chairman of the Board – Retainer

   $ 30,000

Audit Committee Chair – Retainer

   $ 15,000

Compensation Committee Chair – Retainer

   $ 10,000

Nominating & Governance Committee Chair – Retainer

   $ 10,000

Board meeting fee - regular meeting

   $ 1,500

Board meeting fee - telephonic meeting

   $ 750

Audit Committee meeting - Each member

   $ 1,250

Compensation Committee meeting - Each member

   $ 1,000

Nominating & Governance meeting - Each member

   $ 1,000

Audit Committee telephonic meeting - Each member

   $ 1,000



--------------------------------------------------------------------------------

Position

   Additional
Fees

Compensation Committee telephonic meeting - Each member

   $ 750

Nominating & Governance telephonic meeting - Each member

   $ 750

Per diem for additional work performed on site, in support of Board and/or
Committee responsibilities

     Waived for 2009

All retainer amounts will be paid quarterly during the fiscal year. Non-employee
directors also receive reimbursement for reasonable travel and other expenses in
connection with attending Board and committee meetings during the fiscal year.

Additional Fees for Executive Chairman of the Board

In February 2009, the Board of Directors created a new position of Executive
Chairman of the Board of Directors and elected John H. Forsgren to this
position. In addition to the compensation described above, Mr. Forsgren receives
cash compensation of $10,000 per month for his services as Executive Chairman of
the Board, and received a fully vested restricted stock grant of 50,000 shares
in March 2009 in connection with his election to this position. Mr. Forsgren’s
responsibilities as Executive Chairman include assisting with the Company’s
current operational and strategic initiatives.

The foregoing summary replaces and supersedes the Non-Employee Director
Compensation Summary filed as Exhibit 10.17 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2008.